Citation Nr: 1118092	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-41 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Evaluation of right shoulder strain with degenerative changes of the acromioclavicular joint, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from August 2005 to June 2006 and September 2007 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A right knee disability is not shown by the record.  

2.  Right shoulder strain with degenerative changes of the acromioclavicular joint is manifested by pain on motion.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2010).

2.  Right shoulder strain with degenerative changes of the acromioclavicular joint is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5201-5003 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in October 2008.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection for right shoulder strain with degenerative changes of the acromioclavicular joint.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  There is no indication that any change in the severity of the disabilities has occurred since the 2008 examinations.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The appellant has appealed the denial of service connection for a right knee disability.  After review of the evidence, the Board finds against the claim.  

Service treatment records reveal normal lower extremities and the appellant denied knee trouble in the September 2004 enlistment examination.  Right knee 3 cm sutured laceration was noted.  

The appellant was afforded a VA compensation and pension examination in March 2009.  During this examination, the appellant reported the onset of bilateral knee pain while in service.  He related that the cause may have been from carrying heavy gear while patrolling.  He denied flare ups.  He reported stiffness and throbbing but denied swelling, heat, redness, giving way, locking or fatigability.  Examination revealed the appellant could squat with three repetitions without pain.  The knees were nontender with no swelling, erythema or heat with inspection.  Extension was to 0 degrees and flexion to 140 degrees on the right.  Normal bilateral knee examination was diagnosed.   

In light of the evidence presented, the Board finds that the preponderance of the evidence is against a finding that the appellant has a right knee disability.  In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there evidence is devoid of a showing that the appellant has a right knee disability.  The appellant has complained of knee pain.  However, the Board notes that examination in March 2009 showed normal bilateral knees.  We acknowledge the appellant's complaints of knee pain, stiffness and throbbing.  Although he is competent to report knee pain, stiffness and throbbing, the findings on diagnostic studies are clearly more probative than his reported observations, with respect to whether he actually has an underlying disability to account for the symptoms. 

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence is devoid of a showing of a right knee disability.  Right knee pain alone, without an underlying pathology, does not warrant service connection.  See Sanchez-Benitez v. Principi, supra.  The preponderance of the evidence is against the claim for service connection for a right knee disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that a uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The appellant's right shoulder strain with degenerative changes of the acromioclavicular joint is evaluated under DC 5201-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5201 represents limitation of motion, while DC 5003 addresses arthritis.  

Under DC 5201, a 20 percent rating is warranted for motion limited to the shoulder level for the major or minor arm; a 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2010).  

Normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

The appellant has appealed the assignment of a 10 percent rating for right shoulder strain with degenerative changes of the acromioclavicular joint.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  To warrant a higher rating the evidence must show the functional equivalent of limitation of motion at the shoulder level due to such factors as pain, pain on motion, fatigability, incoordination, and lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Initially, the Board notes that the appellant is right hand dominant.  The evidence shows a diagnosis of right shoulder bursitis in service.  

In October 2008, the appellant was seen for right shoulder pain.  There was pain with extending and going backward.  It was noted that the appellant was right handed.  Right shoulder pain and rotator cuff pain were diagnosed.  

Mild degenerative changes present at the acromioclavicular joint were found in November 2008.  No focal tear was seen in the supraspinatus tendon but there was increased signal in the supraspinatus tendon.  There was also capsular thickening in the inferior joint.  In December 2008, he complained of shoulder pain.  Examination showed no joint swelling, crepitation or limited motion.  Anterior crossover to the right shoulder was normal, but posterior crossover was painful.  It was recommended he consult with physical therapy.

The appellant was afforded a VA compensation and pension examination in March 2009.  During this examination, the appellant reported that everything felt uneven and that the shoulder blade felt like it was sticking out at times.  The pain was daily and constant to a level of three.  The pain was reported to be accompanied by heat, redness, and giving way or locking.  He reported additional limitation of motion and that he could not lift over 50 pounds with the right arm during flare ups.  It was noted that the appellant worked as a boiler maker and found work more difficult because he is right handed.  With athletic activities, he cannot lift weights with his right arm as he used to be able to.  

The examination revealed when standing the right shoulder rode lower than the left.  There was no tenderness, swelling, heat or redness.  Drop test was negative.  With rotator cuff manipulation, there was mild crepitus.  Internal rotation of the right shoulder was to 60 degrees, with pain, but no flare up of pain with three repetitions of motion.  External rotation was to 80 degrees and abduction to 180 degrees with slight pain but no flare up of pain.  Flexion was to 172 degrees without pain.  Right shoulder strain with mild degenerative changes of the acromioclavicular joint was diagnosed.  The appellant did not have flare ups of pain, weakness, fatigue, or lack of coordination with three repetitions of motion.  

Based on the evidence presented, the Board finds against a higher evaluation.  In this regard, the evidence is devoid of a showing that the appellant's functional use is limited at shoulder level.  Indeed, the appellant demonstrated flexion to 172 degrees and abduction to 180 degrees with slight pain. Although the appellant reported pain accompanied by heat, redness, and giving way or locking, examination revealed no flare ups of pain, weakness, fatigue, or lack of coordination with three repetitions of motion.  As noted, the normal ranges of motion of the shoulder are flexion or abduction from 0 to 180 degrees and external or internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Therefore, even taking into account the appellant's complaints of pain on motion, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5201.  Stated differently, the appellant's remaining functional use is better than limitation at shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra, 8 Vet. App. 202.  

The Board notes that the appellant is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports.  We find that the appellant is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the appellant has reported right shoulder pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the appellant's right shoulder strain with degenerative changes of the acromioclavicular joint.  

The Board has also considered other diagnostic codes pertaining to the shoulder and arm.  However, as there is no showing of ankylosis, Diagnostic Code 5200 is not for application.  There is also no showing of impairment of the left humerus, or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  We also note that there is no showing of dislocation of the clavicle or scapula and/or nonunion of the clavicle or scapula with loose movement as to warrant a higher rating under Diagnostic Code 5203.  There are no other relevant diagnostic codes for consideration.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 10 percent disabling for right shoulder strain with degenerative changes of the acromioclavicular joint is not warranted. 

The Board also notes that while the appellant has reported having difficulty at work because of his disability, he remains employed.  Consequently, the Board finds there is no implicit claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

Service connection for a right knee disability is denied.  

A rating higher than 10 percent disabling for right shoulder strain with degenerative changes of the acromioclavicular joint is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


